DETAILED ACTION
Amendment submitted September 28, 2022 has been considered by examiner. Claims 1-20 are pending. 


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al (US Patent Application Publication 2011/0313999) in view of Avalani et al (US Patent Application Publication 2020/0050694) and further in view of Geiselhart et al (US Patent Application Publication 2022/0075768).

Claim 1: Bruno discloses a non-transitory machine-readable storage medium comprising instructions that upon execution cause a database system to: 
identify a plurality of query portions in a database query [0038]. [See at least “query slices”.]
create a common spool portion containing query logic that comprises projections and selections of the plurality of query portions [0043]. [See at least spooling projection and selection of query slices.]
rewrite the plurality of query portions into rewritten query portions that refer to a spool containing an output of the common spool portion [0006-0007, 0043]. [See at least using a spool operator to create an intermediary result using a rewritten query.]
for execution of the database query, determine, as part of optimizer planning, whether to use the plurality of query portions or the common spool portion and the rewritten query portions [0006-0007, 0043]. [See at least identifying a query plan based at least on its cost.]

	Bruno does not explicitly disclose where a query contains references to a first external table, the first external table being based on data from a remote data store coupled to the database system over a network.
	However, Avalani [0027] discloses processing queries that have at least references that are stored remotely.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to combine Bruno with Avalani. One would have been motivated to do so in order to retrieve appropriate data where ever it is stored. 
	
	Bruno alone also does not explicitly disclose the query logic of the common spool portion comprising a conjunction of the projections in corresponding query portions of the plurality of query portions, the conjunction of the projections in the corresponding query portions comprising a union of columns of the first external table that appear in the corresponding query portions.
However, Bruno [0043] discloses spooling projections and Geiselhart [0028] discloses a union of projections that include at least identified tables that include column, such as at least external table identified by Avalani [0027].
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to combine Bruno with Geiselhart. One would have been motivated to do so in order to combine various result sets. 
	Claim 2: Bruno as modified discloses the medium of Claim 1, and Bruno further discloses wherein the determining of whether to use the plurality of query portions or the common spool portion and the rewritten query portions is based on a comparison of a first cost associated with executing the plurality of query portions and a second cost associated with executing the common spool portion and the rewritten query portions [0043, 0045].
	Claim 4: Bruno as modified discloses the medium of Claim 2, and Bruno further discloses wherein the instructions upon execution cause the database system to: select use of the plurality of query portions in response the first cost not exceeding the second cost, and select use of the common spool portion and the rewritten query portions in response to the first cost exceeding the second cost [0043, 0045]. [See at least choosing query portions or spooling operator based at least on a threshold.]
Claim 9: Bruno as modified discloses the medium of Claim 1, and Bruno further discloses wherein the spool referred to by the rewritten query portions comprises a temporary storage to store an output of the query logic in the common spool portion [0043, 0045].
	Claim 11: Bruno as modified discloses the medium of Claim 1, and Bruno further discloses wherein the determining of whether to use the plurality of query portions or the common spool portion and the rewritten query portions is performed on an individual query basis for the database query [0043].
Claim 12: Bruno as modified discloses the medium of Claim 1, and Bruno further discloses wherein the determining of whether to use the plurality of query portions or the common spool portion and the rewritten query portions is performed during processing of the database query [0043, 0045].
	Claim 13: Bruno as modified discloses the medium of Claim 1, and Bruno in view of Avalani, for the same reasons as above, further disclose wherein use of the common spool portion and the rewritten query portions avoids plural reads of the data from the first external table in response to the plurality of query portions in the database query that contain references to the first external table [see at least Bruno [0006-0007, 0043] and Avalani [0027].] [See at least where Bruno uses a spool operator to create an intermediary result using a rewritten query; And there is nothing in Avalani to suggest that there are plural reads of external tables.]
	Claim 14: Bruno as modified discloses the medium of Claim 1, and Bruno in view of Avalani, for the same reasons as above, further disclose wherein use of the common spool portion and the rewritten query portions avoids plural reprocessing of the data from the first external table in response to the plurality of query portions in the database query that contain references to the first external table [see at least Bruno [0006-0007, 0043] and Avalani [0027].] [See at least where Bruno uses a spool operator to create an intermediary result using a rewritten query; And there is nothing in Avalani to suggest that there is plural reprocessing of external tables.]
Claim 15: Bruno discloses a database system comprising: at least one processor; and a non-transitory storage medium storing instructions executable on the at least one processor to: 
identify a plurality of query portions in a database query [0038]. [See at least “query slices”.]
create a common query logic including projections and selections of the plurality of query portions [0043]. [See at least projection and selection of query slices.]
rewrite the plurality of query portions into rewritten query portions that contain query logic referring to a spool containing an output of the common query logic [0006-0007, 0043]. [See at least using a spool operator to create an intermediary result using a rewritten query.]
for execution of the database query, determine, as part of optimizer planning, whether to use the plurality of query portions or the common query logic and the rewritten query portions [0006-0007, 0043]. [See at least identifying a query plan based at least on its cost.]

Bruno does not explicitly disclose query logic referring to a common external table, the common external table being based on data from a remote data store coupled to the database system over a network.
However, Avalani [0027] discloses processing queries that have at least references that are stored remotely.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to combine Bruno with Avalani. One would have been motivated to do so in order to retrieve appropriate data where ever it is stored. 

Bruno alone also does not explicitly disclose the common query logic comprising a conjunction of the projections in corresponding query portions of the plurality of query portions, the conjunction of the projections in the corresponding query portions comprising a union of columns of the common external table that are referred to by the corresponding query portions.
However, Bruno [0043] discloses spooling projections and Geiselhart [0028] discloses a union of projections that include at least identified tables that include column, such as at least external table identified by Avalani [0027].
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to combine Bruno with Geiselhart. One would have been motivated to do so in order to combine various result sets. 
Claim 16: Bruno as modified discloses the system of Claim 15, and Avalani, for the same reasons as above, further discloses wherein the data from the remote data store comprises one or more objects in non-relational format [0027]. [See at least Avalani storing data in non-relational databases.]
	Claim 17: Bruno as modified discloses the system of Claim 15, and Bruno further discloses wherein the determining of whether to use the plurality of query portions or the common query logic and the rewritten query portions is based on a comparison of a first cost associated with executing the plurality of query portions and a second cost associated with executing the common query logic and the rewritten query portions [0043, 0045].
Claim 19: Bruno discloses a method of a database system comprising a hardware processor, comprising: 
parsing a database query that identifies a plurality of query blocks in the database query [0038]. [See at least “query slices”.]
creating a common query logic that comprises projections and selections of the plurality of query blocks [0043]. [See at least projection and selection of query slices.]
rewriting the plurality of query blocks into rewritten query blocks that refer to a spool containing an output of the common query logic [0006-0007, 0043]. [See at least using a spool operator to create an intermediary result using a rewritten query.]
for execution of the database query, determining, as part of optimizer planning, whether to use the plurality of query blocks or the common query logic and the rewritten query blocks [0006-0007, 0043]. [See at least identifying a query plan based at least on its cost.]

Bruno does not explicitly disclose query that contain references to a common external table, the common external table being based on data from a remote data store coupled to the database system over a network.
However, Avalani [0027] discloses processing queries that have at least references that are stored remotely.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to combine Bruno with Avalani. One would have been motivated to do so in order to retrieve appropriate data where ever it is stored. 
Bruno alone also does not explicitly disclose the common query logic comprising a conjunction of projections in corresponding query blocks of the plurality of query blocks, the conjunction of the projections in the corresponding query blocks comprising a union of columns of the common external table that are referred to by the corresponding query blocks.
However, Bruno [0043] discloses spooling projections and Geiselhart [0028] discloses a union of projections that include at least identified tables that include column, such as at least external table identified by Avalani [0027].
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to combine Bruno with Geiselhart. One would have been motivated to do so in order to combine various result sets. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al (US Patent Application Publication 2011/0313999) in view of Avalani et al (US Patent Application Publication 2020/0050694) further in view of Geiselhart et al (US Patent Application Publication 2022/0075768) and further in view of Elias et al (US Patent Application Publication 2015/0169686).

Claim 3: Bruno as modified discloses the medium of Claim 2, but Bruno alone does not explicitly disclose wherein the first cost associated with executing the plurality of query portions is based on a sum of costs of executing respective query portions of the plurality of query portions, and the second cost associated with executing the common spool portion and the rewritten query portions is based on a sum of a cost of executing the common spool portion and costs of executing the rewritten query portions.
	However, Elias [0060] discloses sum costs of subqueries (i.e. query portions) and Bruno [0045] discloses whether query slices may be performed based on an aggregated threshold using a spool operation compared to query slices.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to combine Bruno with Elias. One would have been motivated to do so in order to calculate costs of queries. 


Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al (US Patent Application Publication 2011/0313999) in view of Avalani et al (US Patent Application Publication 2020/0050694) further in view of Geiselhart et al (US Patent Application Publication 2022/0075768) and further in view of Sah et al (US Patent Application Publication 2003/0028509).

Claim 10: Bruno as modified discloses the medium of Claim 1, but Bruno alone does not explicitly disclose wherein the database system comprises a plurality of processing engines to process the database query on respective portions of data of the spool stored in memories of respective processing engines of the plurality of processing engines.
However, Sah [0023] discloses splitting intermediate tasks of a query (i.e. subqueries) and processes the subqueries in parallel.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to combine Bruno with Sah. One would have been motivated to do so in order to speed up processing of a query. 


Claims 5-8, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al (US Patent Application Publication 2011/0313999) in view of Avalani et al (US Patent Application Publication 2020/0050694) further in view of Geiselhart et al (US Patent Application Publication 2022/0075768) and further in view of Parikh et al (US Patent Application Publication 2010/0281029).

Claim 5: Bruno as modified discloses the medium of Claim 1, but Bruno alone does not explicitly disclose wherein the query logic of the common spool portion comprises a disjunction of the selections in the corresponding query portions of the plurality of query portions.
However, Parikh [0040] describes using at least disjunctions in portions of queries.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to combine Bruno with Parikh. One would have been motivated to do so in order to output results based on a user query. 
Claim 6: Bruno as modified discloses the medium of Claim 5, and Parikh, for the same reasons as above further discloses wherein the selections in the corresponding query portions are based on respective predicates in the corresponding query portions [0040]. [Also see Bruno [0038, 0043].]
Claim 7: Bruno as modified discloses the medium of Claim 6, and Parikh, for the same reasons as above further discloses wherein a predicate in the query logic of the common spool portion is a disjunction of the respective predicates in the corresponding query portions [0040].
Claim 8: Bruno as modified discloses the medium of Claim 6, and Parikh, for the same reasons as above further discloses wherein a predicate in the query logic of the common spool portion is a logical OR of the respective predicates in the corresponding query portions [0039-0040].
Claim 18: Bruno as modified discloses the system of Claim 15, but Bruno alone does not explicitly disclose wherein the common query logic further comprises a logical OR of predicates in corresponding query portions of the plurality of query portions.
However, Parikh [0039-0040] describes using at least a logical OR operator for query portions.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to combine Bruno with Parikh. One would have been motivated to do so in order to output results based on a user query. 
Claim 20: Bruno as modified discloses the method of Claim 19, but Bruno alone does not explicitly disclose wherein the common query logic further comprises a logical OR of predicates in the corresponding query blocks of the plurality of query blocks.
However, Parikh [0039-0040] describes using at least a logical OR operator for query portions.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to combine Bruno with Parikh. One would have been motivated to do so in order to output results based on a user query. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163